Citation Nr: 0209366	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 30 percent rating for 
generalized anxiety disorder.  Pursuant to a June 1999 rating 
decision, the veteran's generalized anxiety disorder was 
reclassified as PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's PTSD has been shown to be totally 
incapacitating; the "old" criteria are more favorable than 
the "new."


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
have been met under the "old" criteria for PTSD; the "old" 
criteria are more favorable than the "new." 38 U.S.C. §§ 
1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3 4.7, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective from February 3, 1988 to November 6, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. In 
March 2001, the RO sent a letter to the veteran informing him 
of the recently enacted VCAA and notifying him of additional 
information necessary to adjudicate his claim. See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary.  While the Board 
notes that multiple attempts were made to secure records from 
Dr. K. J. to no avail, and an outstanding RO hearing request 
is of record, in light of the Board's decision to grant a 
total rating of the benefits sought, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran originally filed his claim for an increased 
rating in September 1995. In a March 1996 rating decision, 
the veteran's claim was denied and the 30 percent disabling 
rating for generalized anxiety disorder was continued. The 
veteran disagreed with the 30 percent rating and initiated 
this appeal.  As noted previously, in a June 1999 rating 
decision the RO reclassified the veteran's generalized 
anxiety disorder as PTSD.  The RO granted an increased rating 
for PTSD to 50 percent disabling in a June 2001 rating 
decision, effective September 1995.  As the veteran has not 
expressed any desire to limit his appeal to a specific 
disability rating, the issue remains in appellate status. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The diagnostic criteria for rating psychiatric 
disabilities in effect prior to November 7, 1996, is clearly 
more beneficial to the veteran in this case.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 100 percent was 
warranted (1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation. See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The Board finds that the evidence of record approximates a 
level of disability relative to the veteran's PTSD sufficient 
to warrant a disability evaluation of 100 percent under the 
criteria in effect prior to November 7, 1996.  The Board 
finds that the medical evidence is consistent in showing that 
the veteran is demonstrably unable to obtain or retain 
employment.  In this regard, the November 1995 VA psychiatric 
examination revealed that the veteran had no substantial 
gainful activity since the last rating examination. The 
veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 50 representing serious symptoms or serious 
impairment in social or occupational functioning.

VA outpatient treatment records from the Marion VA Medical 
Center (VAMC) dated between January 1995 and February 1996 
contained complaints of an increase in severe flashbacks.  A 
January 1997 VA opinion indicates that the veteran was unable 
to function at any meaningful level socially or vocationally 
and that he was "living a nearly 'monastic' lifestyle of 
solitary existence and distressed by any noise or activity."   
Treatment records from the Marion VAMC dated between March 
1996 and February 1998, show an increase in complaints of 
sleeplessness, flashbacks, nightmares, disorientation, 
isolation, and depression. 

In a VA examination report dated March 1998, the veteran 
complained of angering easily, not feeling much love for 
anyone in his life, nightmares, sleeplessness, and suicidal 
ideation.  The veteran was again assigned a GAF of 50 
representing serious symptoms or serious impairment in social 
or occupational functioning.  

Finally, upon VA examination in September 2000, the veteran 
was found to be unable to provide a clear history and 
description of his PTSD symptoms due to vascular dementia.  
The examiner found that because of the dementia it was not 
possible to clearly isolate symptoms that were solely due to 
PTSD. The veteran was disoriented to place and time, he was 
notably depressed, and his concentration was impaired.  The 
examiner concluded that the veteran's primary disability was 
progressive dementia and residuals of a brain infarction, and 
thus he was unemployable.  But the examiner stated that PTSD 
may play a part in his unemployablity, but it is eclipsed by 
the dementia.  The veteran was assigned a GAF of 40 which is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.

In an Addendum to the September 2000 VA examination, the 
examiner further clarified that since GAF indicates global 
functioning, taking all aspects together, it was not possible 
to separate out residuals for vascular dementia and PTSD 
among his other impairments.  The examiner did note that it 
was unlikely that when the veteran ceased employment in 1991, 
PTSD symptoms in of themselves were sufficient to result in 
an unemployability status.  Recent VA outpatient treatment 
records contain entries noting inappropriate behavior, 
flashbacks, and intrusive thoughts.

The Board does acknowledge that the veteran's record is not 
without some measure of ambiguity regarding the disabling 
characteristics of his PTSD.  In addition to PTSD, the 
veteran has been diagnosed with vascular dementia.  However, 
it is not unreasonable to conclude that PTSD is responsible 
for the veteran's inability to retain gainful employment and 
for his social isolation.

The need to distinguish the effects of one condition from 
those of another is not unique to mental disorders, but 
occurs whenever two conditions, one service-connected and one 
not, affect similar functions or anatomic areas.  When it is 
not possible to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 61 Fed. 
Reg. 52698 (1996) (commentary accompanying amendments to VA 
regulations governing the rating of mental disorders).

Under the circumstances, the Board finds that there exists an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the veteran's 
claim. 38 C.F.R. § 3.102; cf 66 Fed. Reg. 45, 620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.102).  
Accordingly, the criteria for assignment of a 100 percent 
rating for PTSD under the "old" criteria are met.

The Board also finds that evidence does not reflect that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. 

Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

